—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Upon review of the record, we conclude that there is substantial evidence to support respondent’s determination that petitioner, an embalmer for Cornell University, did not sustain his burden of proving that his permanent disability of hypersensitivity to formaldehyde was the natural and proximate result of his workplace exposure to a large spill of formaldehyde on February 15, 1989. While it is undisputed that the spill was an accident, medical evidence indicated that the spill only aggravated petitioner’s asthma; his hypersensitivity to formaldehyde actually existed prior to the accident. In light of the credible medical evidence, respondent could rationally conclude that petitioner’s disability was caused by long-term exposure and not a single incident.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.